UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: Tortoise Energy Independence Fund, Inc. Address of Principal Business Office (No. & Street, City, State, Zip Code): 11550 Ash Street, Suite 300 Leawood, KS 66211 Telephone Number (including area code):(913) 981-1020 Name and address of agent for service of process: Terry C. Matlack Tortoise Capital Advisors, L.L.C. 11550 Ash Street, Suite 300 Leawood, KS 66211 Copies to: Steven F. Carman Eric J. Gervais Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, Missouri 64112 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES[X]NO[ ] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Leawood and the State of Kansas on the 12th day of April, 2012. Tortoise Energy Independence Fund, Inc. By: /s/H. Kevin Birzer H. Kevin Birzer, Director Attest: /s/ Terry C. Matlack Terry C. Matlack Chief Executive Officer
